Citation Nr: 0425086	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  04-00 249	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of status-post diskectomy at L5-S1, rated as 20 
percent disabling from June 30, 2002. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 24, 1994, to 
June 29, 2002; he had 5 months and 20 days of active military 
service prior to March 24, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO granted service connection 
for status-post diskectomy L5-S1 and assigned an initial 
evaluation, effective June 30, 2002.  The veteran currently 
resides under the jurisdiction of the RO in St. Louis, 
Missouri.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Therefore, consideration of the low back 
claim must now include consideration of whether an evaluation 
higher than 20 percent is warranted for the  service-
connected disability from June 30, 2002.

In addition, in his substantive appeal, received by the RO in 
December 2003, the veteran raised the issue of entitlement to 
service connection for erection dysfunction as secondary to 
the service-connected low back disability.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action. 

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in St. Louis, Missouri 
concerning the issue on appeal.  A copy of the hearing 
transcript has been associated with the claims file. 




REMAND

The veteran's service-connected low back disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome) (2001).  The Board observes 
that the regulations used to evaluate diseases and injuries 
of the spine have changed twice since the veteran's claim was 
filed at the RO in June 2002.  These changes became effective 
on September 23, 2002, and on September 26, 2003.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. 
Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  
The veteran received notice of both sets of changes to the 
rating criteria for evaluating diseases and injuries of the 
spine in an October 2003 statement of the case.  However, 
additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  

The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected low back disability is unclear.  
Furthermore, the Board notes that although the veteran was 
afforded a VA spine examination in October 2003, both the 
veteran and his representative testified before the 
undersigned Veterans Law Judge in March 2004 that the 
examination was inadequate because it did not take into 
account the veteran's total disability picture with respect 
to his low back.  In addition, a review of an October 2003 
spine examination report reflects that it does not take into 
account the new rating criteria for evaluating diseases and 
injuries of the spine, including the new criteria established 
to rate intervertebral disc syndrome, such as the total 
duration of incapacitating episodes over the past 12 months 
or all orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)). Therefore, the Board finds that new VA 
orthopedic and neurological examinations would be appropriate 
so that the veteran's service-connected low back disability 
can be properly evaluated in terms pertinent to these new 
criteria.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this issue, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his status-post diskectomy at L5-S1 since 
June 2002.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations.  The 
examinations are necessary to determine 
the severity of impairment caused by his 
service-connected status-post diskectomy 
at L5-S1.  The claims files, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiner(s).  

The claims files, a copy of this remand, 
copies of 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002), 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293 (2003)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  
In addition, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria.  (In other words, 
functional losses due to pain, etc. may 
result in 


disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.) See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  All exacerbations requiring 
bed rest should be noted.  The rationale 
for all opinions should be explained in 
detail. 

The neurological examiner should identify 
symptoms due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected by nerve root 
compression.  The symptoms should be 
characterized as causing mild, moderate, 
or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected, or 
seemingly affected.

3.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  After complying with the 
notice and duty-to-assist provisions of 
the VCAA regulations, the RO should re-
adjudicate the claim, to include 
evaluating the service-connected lumbar 
spine disability under 38 C.F.R. § 4.71a 
as it was at the time the veteran filed 
his claim in June 2002, and as amended 
two times during the pendency of his 
appeal, and 


considering whether assignment of 
"staged" ratings is appropriate for the 
service-connected low back disability.  
Fenderson, 12 Vet. App. at 119; see 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)). 
Consideration should also be given to 38 
C.F.R. § 3.321(b) (2003).  

If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  Additionally, if the 
veteran does not appear for any scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003). The 
SSOC should also contain a summary of the 
evidence received since the statement of 
the case was issued.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

